EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claims
Claim 3 is hereby amended to add a “.”, at the end of the claim, to comply with claim formatting requirements.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Applicant's proposed amendment and response after FINAL filed on 3/22/2021, in which claims 1, 2, 4-12, 14, 16 and 20-23 are cancelled and claim 3 is amended. No claims are newly added. The amendment after FINAL will be entered.
Claims 3, 13, 15 and 17-19 are pending in the instant application and are found to be allowable.
Priority
This application is a National Stage Application of PCT/IN2018/050237, filed on 4/19/2018.  The instant application claims foreign priority to IN 201621035967 filed on 

Withdrawn Rejections
All rejection(s) of record for claim(s) 1, 2, 4-12, 14, 16 and 20-23 is/are hereby withdrawn due to the cancellation of said claim(s) rendering said rejection(s) moot.
Applicant’s amendment, filed on 3/22/2021, with respect to the rejection of claims 3, 13, 15 and 17-19 under 35 U.S.C. 112(b), for indefiniteness of reciting a broad and narrow limitation in the same claim, has been fully considered and is persuasive. Applicant has amended the claims such that the scope of instant claims is clear. The rejection is hereby withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art is silent on a compound having formula V as depicted in instant claim 3. The closest applicable prior art it that of Zhao et al. (CN 101463055 A, 2009) and Zhao et al. (Bioorg. Med. Chem., 2015), both references of record. Zhao 2009 and Zhao 2015 disclose compounds having the following formulas:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	While the structures of Zhao 2009 and Zhao 2015 are similar to instant formula V, note that the structures of Zhao have substituents on the naphthalene ring, which are absent on the instant formula V. There is no suggestion or motivation, in Zhao or in the prior art at large, to remove said substituents of Zhao, to arrive at the instant structure. Hence, formula V and its uses are found to be novel and non-obvious over the prior art.

Conclusion
Accordingly, the application is in condition for allowance.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:30 AM - 4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/DALE R MILLER/Primary Examiner, Art Unit 1623